11/23/2022
           IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                             AT JACKSON
                              Assigned on Briefs November 1, 2022

                       STATE OF TENNESSEE v. BETTY SPARKS

                    Appeal from the Circuit Court for Hardeman County
                     No. 35CC1-2020-CR-28 J. Weber McCraw, Judge
                          ___________________________________

                                No. W2021-01213-CCA-R3-CD
                            ___________________________________

A Hardeman County jury convicted the defendant, Betty Sparks, of first-degree
premeditated murder, first-degree felony murder, attempted first-degree murder,
aggravated assault with serious bodily injury, and attempted especially aggravated robbery,
for which she received an effective sentence of life imprisonment. On appeal, the
defendant argues the trial court erred in denying her motion to suppress. She also contends
the evidence presented at trial was insufficient to support her convictions. After reviewing
the record and considering the applicable law, we affirm the judgments of the trial court.
However, we remand the case for corrected judgment forms in counts one and two.

  Tenn. R. App. P. 3 Appeal as of Right; Judgments of the Circuit Court Affirmed
                and Remanded for Entry of Corrected Judgments

J. ROSS DYER, J., delivered the opinion of the court, in which ROBERT L. HOLLOWAY, JR.
and KYLE A. HIXSON, JJ., joined.

William J. Milam, Jackson, Tennessee, for the appellant, Betty Sparks.

Herbert H. Slatery III, Attorney General and Reporter; Hannah-Catherine Lackey,
Assistant Attorney General; Mark E. Davidson, District Attorney General; and Joe Van
Dyke, Assistant District Attorney General, for the appellee, State of Tennessee.

                                                OPINION

                                    Facts and Procedural History

      This case arises from the shooting and attempted robbery of the victims, Deon
Turner and Desiree White1, on March 22, 2019. For her participation in the crimes, the
defendant was indicted for first-degree premeditated murder (count 1), first-degree felony
       1
           Desiree White is also referred to as Desirra White throughout the record.
murder (count 2), attempted first-degree murder (count 3), attempted first-degree felony
murder (count 4), aggravated assault with serious bodily injury (count 5), and attempted
especially aggravated robbery (count 6).2 Prior to her arrest, the defendant spoke to
Tennessee Bureau of Investigation (“TBI”) Special Agent Celinda Davidson twice
regarding her involvement in the crimes. The defendant subsequently filed a motion to
suppress her second statement, and the trial court conducted a pre-trial hearing on March
17, 2021.

I.    Motion to Suppress

       In her motion to suppress, the defendant argued she did not waive her Miranda
rights prior to speaking with Special Agent Davidson the second time, thus rendering her
statement involuntary.3 Additionally, the defendant argued that her interaction with
Special Agent Davidson constituted custodial interrogation because it occurred at the
Hardeman County Sheriff’s Office (“HCSO”), it included both questions from her initial
interview as well as new questions, and because Special Agent Davidson’s report was
“devoid of any reference that the defendant [was] free to refrain from answering
questions.” The State disagreed and presented the following evidence supporting its
position at the suppression hearing.

        Special Agent Davidson testified she was assigned to assist in the investigation of
the murder of Mr. Turner and was at the Sheriff’s Office on March 25, 2019, in that
capacity. As she was walking through the lobby, Special Agent Davidson observed the
defendant and stopped to speak with her. At the time, the defendant was not a suspect but
had given a Mirandized statement several days prior regarding Mr. Turner’s murder.
Special Agent Davidson agreed that she did not Mirandize the defendant before speaking
with her a second time but testified that the defendant was not in custody during their
conversation. Special Agent Davidson and the defendant spoke in the crowded lobby for
“less than five minutes,” and according to Special Agent Davidson, at no point during their
conversation did the defendant attempt to leave the lobby or state that she did not want to
speak with Special Agent Davidson. Following their conversation, Special Agent
Davidson prepared an investigative report which she attached to the case file.

      After its review, the trial court issued an order denying the defendant’s motion to
suppress the statement, finding the defendant’s conversation with Special Agent Davidson
was not a custodial interrogation. The defendant then proceeded to trial.

II.   Trial

      2
          Prior to trial, the State amended the indictment and entered a nolle prosequi for count 4.
      3
          See Miranda v. Arizona, 384 U.S. 436, 444 (1966).
                                                    -2-
       The evidence produced at trial showed that on March 21, 2019, Desiree White was
spending the night at the home of her boyfriend, Deon Turner. At some point during the
night, Ms. White was awakened by Mr. Turner, who stated that he had been shot. Ms.
White immediately realized that she had also been shot, so Mr. Turner helped her into the
car and drove them to his step-brother, Tyler Sims’, house.

       Mr. Sims woke up to a car horn honking outside of his house at 5:45 a.m. When he
went outside, he saw Mr. Turner, who was “pouring blood.” Mr. Turner told Mr. Sims that
“[t]hey got me two or three good times,” but refused to say who had shot him. Mr. Sims
then helped Mr. Turner into the house and told his girlfriend to call 911. While tending to
Mr. Turner, Mr. Sims again heard a car honking outside and discovered Ms. White, who
had lost consciousness on the way to Mr. Sims’ house, inside the passenger seat of Mr.
Turner’s vehicle. Mr. Sims placed Ms. White in a recliner in the living room and tried to
keep her awake, but she “was passing in and out on [him] the whole time.” When medical
personnel arrived, they placed Mr. Turner and Ms. White in an ambulance and drove them
to a nearby church parking lot where they were taken by helicopter to the hospital.

        Kaci Burcham and Michael Mayfield, Jr., pleaded guilty for their roles in the crimes
and testified as State’s witnesses at trial. Ms. Burcham, who was in a relationship with the
defendant’s son, Steven Sparks, at the time of the incident, testified that Mr. Sparks was
pulled over by police on March 15, 2019, and arrested after officers discovered ecstasy
pills in his vehicle. Ms. Burcham and the defendant began raising money to pay Mr.
Sparks’ bail, and Mr. Turner told them he would contribute one thousand dollars.
However, when Mr. Turner did not give the money to the defendant, she was forced to get
a loan in Mr. Sparks’ name to bail him out of jail on March 20, 2019. The defendant was
“upset” that Mr. Turner did not give them the money he had promised and told Ms.
Burcham not to post anything on Facebook about Mr. Sparks getting out of jail because
“she was still going to try getting the money [from Mr. Turner] because [they] needed it.”
That evening, Ms. Burcham overheard a conversation between the defendant and Mr.
Sparks during which the defendant stated that she messaged Mr. Turner, but he had not
brought her the money, so “she wanted it took care of.” Ms. Burcham assumed that this
meant the defendant wanted Mr. Turner “taken care of.” Mr. Sparks responded that he did
not want to talk about it, and the defendant replied, “I’m just saying it needs to be took care
of.” According to Ms. Burcham, prior to this conversation, Mr. Sparks had not made any
plans regarding Mr. Turner.

        The next day, when Mr. Sparks came home from work, he told Ms. Burcham that
Mr. Turner, who worked at the same company as Mr. Sparks, quit his job and that some of
their coworkers told Mr. Sparks that his arrest “was a setup.” Mr. Sparks told Ms. Burcham
that “he had business to take care of” and that there was “no other way to handle it.” Ms.
                                             -3-
Burcham knew Mr. Sparks was referring to Mr. Turner. Mr. Sparks then texted someone
about purchasing a gun, and he and Ms. Burcham met a man on a side road and bought a
black .9-millimeter handgun. Mr. Sparks called his friend, Mr. Mayfield, and told him that
he needed his help with something. They picked Mr. Mayfield up at his girlfriend’s house
and drove to a Walmart in Corinth, Mississippi at approximately 1:30 a.m. where they
purchased .9-millimeter ammunition, shotgun shells, Remington gun oil, a backpack, a
black pullover, and a hatchet. After leaving Walmart, they stopped at a gas station where
Mr. Sparks purchased a black toboggan. After picking up another friend, Terry Martindale,
they drove back to Mr. Sparks’ apartment, where they used meth and smoked marijuana,
and Mr. Sparks dispersed the weapons and clothing. Mr. Martindale was given a shotgun
and ghillie suit;4 Mr. Mayfield was given the backpack, hatchet, and a pistol belonging to
the defendant; and Mr. Sparks kept the .9-millimeter purchased earlier that evening. Ms.
Burcham’s role was to drive them to and from Mr. Turner’s house.

       Before leaving the apartment, Mr. Sparks informed the group that they were going
to Mr. Turner’s house to kill him and steal his ecstasy pills along with anything else they
could grab. According to Ms. Burcham, while Mr. Sparks was in jail, she and the defendant
went to Mr. Turner’s house several times to wait for Mr. Turner to give them the bail
money, and the defendant intimated to Ms. Burcham that she knew Mr. Turner kept his
ecstasy pills in the top drawer of his dresser.

        Approximately twenty-five minutes after dropping Mr. Sparks, Mr. Mayfield, and
Mr. Martindale off at Mr. Turner’s house, Ms. Burcham drove back to the area but did not
see anyone. Eventually, Mr. Sparks and Mr. Mayfield made their way back to the car;
however, they were unable to locate Mr. Martindale, who went to a nearby house. He was
able to get a ride to a gas station, and Mr. Sparks asked the defendant to pick him up and
bring him to Mr. Sparks’ apartment. When they arrived at the apartment, Mr. Sparks yelled
at Mr. Martindale for getting lost and for leaving the ghillie suit and shotgun in the woods.
The defendant then asked Mr. Sparks if “it was took care of,” and Mr. Sparks responded
that “[i]t should be” because he “unloaded a whole clip.” The defendant also asked if they
had “gotten anything that [they] were supposed to, like the drugs [or] money.” From the
defendant’s questions, Ms. Burcham deduced that the defendant knew what Mr. Sparks
had planned to do to Mr. Turner that night. The defendant agreed to take Mr. Mayfield
home and stated that she would “see what [she could] find out. [She would] drive by” Mr.
Turner’s house. Before everyone left Mr. Sparks’ apartment, he told them that “if [they]
thought about it, prayed about it, [or] spoke to anybody about it, . . . he would kill [them].”




        4
         A ghillie suit is a type of camouflage clothing that resembles the background environment, often
made to look like twigs, leaves, and foliage.
                                                  -4-
       Ms. Burcham then took Mr. Sparks to work and burned the boots that Mr. Sparks
wore during the murder. The next day, the defendant and Mr. Sparks burned the bandanas
and the black toboggan used during the murder. To create an alibi, Mr. Sparks told Ms.
Burcham to say that they were at a friend’s house in Mississippi all night. Additionally,
because Mr. Martindale had scratches on his face from running in the woods, the defendant
and Mr. Sparks fabricated a story that Mr. Martindale and Mr. Mayfield got into an
argument about fentanyl in the backseat of the car, and Mr. Mayfield scratched Mr.
Martindale’s face with a fork.

        During cross-examination, Ms. Burcham discussed the statements she gave to the
TBI following the murder. She stated that she did not tell the truth in her first statement
because she was afraid of Mr. Sparks. Ms. Burcham also acknowledged that she did not
tell investigators that she had burned Mr. Sparks’ boots until the week of the trial. On
redirect examination, Ms. Burcham agreed that her proffer to the TBI was the truth and
stated that “[her] lawyer was surprised because he didn’t know all of it.”

       Mr. Mayfield then explained his involvement in the crimes, noting Mr. Sparks called
him at 10:00 p.m. and said that he was coming to see him. Mr. Mayfield told him that it
was not a good idea, but Mr. Sparks showed up with Ms. Burcham and told Mr. Mayfield
that he needed him to “ride with him somewhere.” Although Mr. Mayfield did not want
to go, he owed Mr. Sparks money for a prior drug deal, and so he went with them.

       After leaving Mr. Mayfield’s house, the group went to Walmart and purchased
equipment that Mr. Sparks explained was for “camping.” Afterward, they picked up Mr.
Martindale and drove back to Mr. Sparks’ apartment. There, they “smoked some weed,”
and Mr. Sparks told Mr. Mayfield to go in the bedroom and “grab what was on the bed.”
Mr. Mayfield picked up a shotgun and a chrome pistol that he recognized as belonging to
the defendant. Mr. Sparks gave the shotgun and a ghillie suit to Mr. Martindale and told
everyone “that his dope boy had owed him some money and we was going to take his
money.”

        When Ms. Burcham stopped the car near Mr. Turner’s house, Mr. Martindale went
into the woods, and Mr. Sparks told Mr. Mayfield to follow him. They approached the
back of the house and entered through the back door into the kitchen. Mr. Sparks began
looking through the kitchen drawers as well as a Walmart bag that was sitting on the
counter. They entered the living room, and Mr. Mayfield could see the light from a
television in Mr. Turner’s bedroom. As Mr. Sparks walked toward the bedroom, Mr.
Mayfield turned to go to the back door when he “heard a bunch of gunshots go off.” Mr.
Mayfield stood frozen at the back door until he felt Mr. Sparks push past him, and they
both began running down the road.

                                           -5-
        Ms. Burcham drove Mr. Mayfield and Mr. Sparks back to Mr. Sparks’ apartment,
and later, the defendant picked Mr. Martindale up at a gas station and brought him to the
apartment where Mr. Martindale and Mr. Sparks argued about Mr. Martindale leaving the
ghillie suit and shotgun in the woods. The defendant asked Mr. Sparks if “he had got
anything and he said no but he took care of it,” and at that point, Mr. Mayfield “knew [the
defendant] had knowledge about [the murder].” Mr. Mayfield asked the defendant to drive
him home, and Mr. Sparks told Mr. Mayfield to go by the woods to collect the ghillie suit
and shotgun. However, Mr. Mayfield lost his glasses while running from Mr. Turner’s
house, so the defendant stated that she would do it.

       The defendant and Mr. Mayfield drove toward Mr. Turner’s house. However, there
was an investigator blocking the street who asked them where they were going. The
defendant froze, so Mr. Mayfield stated that he was going to get his driver’s license from
his ex-girlfriend’s house. The investigator told them to turn around, and the defendant
drove Mr. Mayfield back to his house. While they were driving, the defendant called Mr.
Sparks and asked him where her pistol was, and Mr. Sparks told her that “he had it put up.”

       The next day, Mr. Sparks called Mr. Mayfield and gave him an alibi to tell the police
if he was ever questioned about the night of the murder. Mr. Sparks told Mr. Mayfield to
say that he and Mr. Martindale were fighting about fentanyl in the backseat of the car when
Mr. Mayfield scratched Mr. Martindale’s face with a fork. Mr. Sparks also told Mr.
Mayfield to say that they were drinking at a guy named Timmy’s house in Mississippi until
2:30 a.m., and then they went to Mr. Sparks’ apartment and “passed out.” Mr. Mayfield
could hear the defendant in background during his conversation with Mr. Sparks regarding
the alibis. The defendant also sent Mr. Mayfield Facebook messages corroborating both
the story about the driver’s license that Mr. Mayfield fabricated when the police stopped
him as well as the alibi Mr. Sparks and the defendant created.

         During cross-examination, Mr. Mayfield agreed that he lied in his first two
statements to investigators, but insisted this was only because he “was scared.” On redirect
examination, Mr. Mayfield stated that he did not have an attorney at the time he gave his
first statement.

       Larry Turner, Mr. Turner’s father, testified that, during the week leading up to the
shooting, Mr. Turner asked if he could borrow money to get Mr. Sparks out of jail.5
However, although he had loaned Mr. Turner money to bail Mr. Sparks out of jail in the
past, he declined to do so this time. The night that Mr. Sparks got out of jail, approximately
ten hours before the murder, Larry saw a Facebook post by the defendant that he believed

       5
           Because Deon Turner and Larry Turner share the same last name, we will refer to Larry Turner
by his first name. We intend no disrespect.
                                                 -6-
may have been related to Mr. Turner. In the post, the defendant thanked the people who
helped get Mr. Sparks out of jail, including “the four old friends that kept their word when
some blew hot air and gave false hope. We know who real and who isn’t s**t.”

       Investigator Justin Bryant with the HCSO responded to the crime scene and was
assigned to record individuals coming and going near Mr. Turner’s street. At
approximately 6:30 a.m., the defendant and Mr. Mayfield approached the intersection near
Mr. Turner’s house, and one of the passengers stated that they were going to Mr. Mayfield’s
ex-girlfriend’s house. However, Investigator Bryant could not recall which passenger
made the statement, and he did not allow the vehicle to pass the barricade.

        Special Agent Sam Strickland with the TBI volunteered to lead the investigation.
He arrived at Mr. Sims’ residence at approximately 8:00 a.m. and began to document the
scene. Special Agent Strickland later discovered that the shooting occurred at Mr. Turner’s
residence and proceeded to that location, where he took photographs and video of the scene
and collected evidence. Special Agent Strickland observed blood on the front porch and
front door, as well as in the entryway of the house. In the master bedroom, there was blood
on the bed and bullet fragments on top of the mattress. In the top drawer of the dresser,
Special Agent Strickland discovered two plastic bags containing unknown pills that were
later identified as containing methamphetamine. He also observed a Walmart sack on a
kitchen counter filled with syringes. Seven .9-millimeter shell casings were discovered on
the floor near the threshold of the master bedroom, indicating that the shots were fired “at
the doorway of the master bedroom and the front door area.”

        Special Agent Celinda Davidson with the TBI obtained a formal statement from the
defendant at the Sheriff’s Office on the day of the shooting. Although the defendant was
not considered a suspect at that time, investigators believed “she may have useful
information about the incident that happened.” During the course of the interview, the
defendant divulged that she had taken Mr. Martindale to Mr. Sparks’ apartment following
the shooting. She also told Special Agent Davidson that Mr. Martindale had scratches on
his face when she picked him up and that she was later told that he and Mr. Mayfield had
gotten into a physical altercation. She stated that she took Mr. Mayfield to his house from
Mr. Sparks’ apartment that morning. She told Special Agent Davidson that she was
originally going to take Mr. Mayfield to an ex-girlfriend’s house to retrieve some property,
but they were unable to go there because the road was blocked. Additionally, the defendant
stated that Mr. Sparks and Ms. Burcham were at her house on the night before the shooting
between 8:00 and 9:00 p.m. before leaving to visit a friend in Mississippi.

       Three days later, on March 25, 2019, Special Agent Davidson was walking through
the lobby of the Sheriff’s Office when she saw the defendant, who was in the building to
add money to Mr. Sparks’ jail account. Special Agent Davidson and the defendant spoke
                                           -7-
briefly in the lobby, and the defendant stated that, in the week prior to Mr. Turner’s murder,
she and Ms. Burcham went to Mr. Turner’s house. The defendant stated that she saw
money and drugs “in the dresser.”

       During the course of the investigation, the defendant was developed as a suspect,
and a search warrant was executed on her address on March 26, 2019. In a spare bedroom,
officers discovered several of the items that were purchased at Walmart on the night of the
murder, including the backpack, shotgun shells, Remington gun oil, holster, bandana, and
black pullover. In the master bedroom, the .25 caliber chrome pistol was found on the bed
underneath a pillow, and an empty box of .25 caliber ammunition was located on a
bookcase.

        Officer David Nabors, previously with the HCSO, was tasked with recovering the
shotgun left behind by Mr. Martindale. As Officer Nabors was canvassing the woods, he
observed a blue bandana hanging on a strand of barbed wire, and as he got closer, he saw
a ghillie suit on the ground with a shotgun sticking out of it. Officer Nabors informed the
TBI, who recovered the evidence.

       Special Agent Matt Pugh with the TBI obtained the defendant’s cell phone, and she
provided consent to search it. The Tipton County Sheriff’s Department performed a
physical extraction of the defendant’s cell phone, and Special Agent Pugh recovered
numerous text messages between the defendant and Mr. Turner in the days leading up to
the murder. On March 18, 2019, the defendant texted Mr. Turner and asked, “What does
[Mr. Sparks] mean he will have to sit sixty days if we don’t bond him out[?]” Mr. Turner
replied, “His court date prolly ain’t for another 60 days[.] I’ll make his bond myself b4
then[.]” Later that day, the defendant texted Mr. Turner stating, “[Mr. Sparks] won’t have
his job. What do I do now[?] Bond him out or hire a lawyer[?]” Mr. Turner responded,
“I mean if u got the money bond him out but otherwise u got have to let me get my check
Thursday and make a move or 2.” The next day, the defendant texted someone named
Debora Earnest and stated that she was going to see if Mr. Turner was going to “do the
property bond like he claimed.” Two hours later, she texted Ms. Earnest that Mr. Turner
“lied” about calling a bail bondsman for the defendant. On March 20, 2019, the defendant
sent another text message to Mr. Turner requesting bond money stating, “all I can tell [Mr.
Sparks] is I am waiting on you. So if you can’t help him I need to know straight up so I
can tell him he ain’t getting out til I get the other five[.]” After Mr. Sparks was released
from jail, the defendant sent a text message to someone named Alyssa stating, “I got [Mr.
Sparks] out. [Mr. Turner] didn’t help either. He will be dealt with[.]” The defendant also
searched Mr. Turner’s name on Facebook at 9:15 a.m. on the day of the murder.

      Dr. Erica Curry, an expert in pathology, performed the autopsy on Mr. Turner. Dr.
Curry testified Mr. Turner suffered seven gunshot wounds. The first bullet entered and
                                            -8-
exited on the right side of his chest, causing only soft tissue and muscle injury. The second
bullet was also to the right side of his chest and exited near his armpit, causing soft tissue
injury. The third gunshot wound was to the left side of his abdomen and entered two
different parts of his intestines, his pancreas, one of his kidneys, and his bladder before
exiting the right side of his back. The wound caused approximately two liters of blood to
accumulate in Mr. Turner’s abdomen and was the fatal wound. The fourth bullet entered
his right arm on the outside and traveled through soft tissue and muscles before exiting the
right upper arm. The fifth bullet entered Mr. Turner’s right elbow, traveled through soft
tissue and muscles, and exited the inner right arm. The sixth bullet entered his left elbow,
causing a fracture of the bone underneath the elbow. The final bullet entered the outside
of Mr. Turner’s left lower leg and traveled into his knee, causing soft tissue damage. Dr.
Curry also observed a graze wound on the front of Mr. Turner’s right thigh.

       Ms. White suffered extensive injuries as a result of the shooting. She had two
gunshot wounds, one in her back and one under her arm, and doctors were unable to remove
the bullets from her body. The bullets punctured Ms. White’s left lung and caused three
broken ribs. Following the shooting, Ms. White spent seven days at the Regional One
Hospital in Memphis, Tennessee.

       Following deliberations, the jury found the defendant guilty of first-degree
premeditated murder (count one), first-degree felony murder (count two), and attempted
especially aggravated robbery (count six) with regards to her actions against Mr. Turner,
and attempted first-degree murder (count three) and aggravated assault with serious bodily
injury (count five) with regards to her actions against Ms. White. Following a sentencing
hearing, the trial court imposed an effective sentence of life imprisonment.

       The defendant filed a motion for new trial which the trial court denied. This timely
appeal followed.

                                               Analysis

       On appeal, the defendant contends the trial court erred in denying her motion to
suppress. She also contends the evidence presented at trial was insufficient to support her
convictions. The State contends that the trial court properly denied the defendant’s motion
to suppress and that the evidence is sufficient.

I.      Motion to Suppress6


        6
          For the sake of clarity, we have reordered and renumbered the issues from the order they appear
in the defendant’s brief.
                                                  -9-
       The defendant argues the trial court erred in failing to grant her motion to suppress.
Specifically, the defendant contends the second statement she gave to Special Agent
Davidson in which she acknowledged knowing the location of Mr. Turner’s drugs and
money should have been suppressed because it occurred at the same location as her first
statement, it “dealt with the same subject matter and investigation,” and it included
questions that were different from her first statement. Furthermore, the defendant asserts
that no Miranda warnings were given. The State contends the trial court properly ruled the
defendant was not in custody during her questioning. Upon our review, we agree with the
State.

       Suppression issues on appeal are subject to a well-established standard of review.
Appellate courts are bound by a trial court’s findings of facts determined after a
suppression hearing unless the evidence preponderates against them. State v. Odom, 928
S.W.2d 18, 23 (Tenn. 1996); State v. Matthew T. McGee, No. E2011-01756-CCA-R3-CD,
2012 WL 4017776, at *2 (Tenn. Crim. App. Sept. 13, 2012). “Questions of credibility of
the witnesses, the weight and value of the evidence, and resolution of conflicts in the
evidence are matters entrusted to the trial judge as the trier of fact.” Odom, 928 S.W.2d at
23. Appellate courts should consider the entire record, affording the prevailing party “the
strongest legitimate view of the evidence and all reasonable inferences drawn from that
evidence.” McGee, 2012 WL 4017776, at *2 (citing State v. Hicks, 55 S.W.3d 515, 521
(Tenn. 2001)); see also State v. Sanders, 452 S.W.3d 300, 306 (Tenn. 2014). However,
applying the law to the factual findings of the trial court is a question of law, which is
reviewed de novo on appeal. State v. Yeargan, 958 S.W.2d 626, 629 (Tenn. 1997).

        The Fifth Amendment to the United States Constitution, applicable to states through
the Fourteenth Amendment, states that “[n]o person . . . shall be compelled in any criminal
case to be a witness against himself.” U.S. Const. amend. V. Similarly, the Tennessee
Constitution states “that in all criminal prosecutions, the accused . . . shall not be compelled
to give evidence against himself.” Tenn. Const. art. I, § 9. If a suspect is in police custody
“or otherwise [has been] deprived of his freedom of action in any significant way,” the
police must first inform him of his Fifth Amendment rights for any subsequent confession
to later be admissible as substantive evidence. Miranda, 384 U.S. at 444. In this regard,
the United States Supreme Court has said, “[p]rior to any questioning, the person must be
warned that he has a right to remain silent, that any statement he does make may be used
as evidence against him, and that he has a right to the presence of an attorney, either
retained or appointed.” Id. These rights may be voluntarily, knowingly, and intelligently
waived. Id.

        The Miranda decision only applies “to the questioning of an individual who has
been taken into custody or otherwise deprived of his freedom by the authorities in a
significant way.” State v. Dailey, 273 S.W.3d 94, 102 (Tenn. 2009) (quoting Miranda, 384
                                             - 10 -
U.S. at 478) (internal quotation marks omitted). Accordingly, Miranda warnings are only
required when a suspect is (1) in custody and (2) subjected to questioning or its functional
equivalent. State v. Walton, 41 S.W.3d 75, 83 (Tenn. 2001). In the absence of either,
Miranda requirements are not necessitated. Id.

       The test for determining if an individual is in custody for Miranda purposes is
“whether, under the totality of the circumstances, a reasonable person in the suspect’s
position would consider himself or herself deprived of freedom of movement to a degree
associated with a formal arrest.” State v. Anderson, 937 S.W.2d 851, 855 (Tenn. 1996).
This is a fact-specific inquiry, and our Supreme Court has provided the following non-
exhaustive list of relevant factors:

       [T]he time and location of the interrogation; the duration and character of the
       questioning; the officer’s tone of voice and general demeanor; the suspect’s
       method of transportation to the place of questioning; the number of police
       officers present; any limitation on movement or other form of restraint
       imposed on the suspect during the interrogation; any interactions between
       the officer and the suspect, including the words spoken by the officer to the
       suspect, and the suspect’s verbal or nonverbal responses; the extent to which
       the suspect is confronted with the law enforcement officer’s suspicions of
       guilt or evidence of guilt, and finally, the extent to which the suspect is made
       aware that he or she is free to refrain from answering questions or to end the
       interview at will.

Id. The defendant bears the initial burden of proving custody for the purposes of Miranda
before the burden shifts to the State to prove the voluntariness of the statement. State v.
Moran, 621 S.W.3d 249, 258 (Tenn. Crim. App. 2020), appeal denied (Mar. 23, 2021).

       Here, the defendant has failed to meet her burden of proving custody for the purpose
of Miranda concerning the statement she made to Special Agent Davidson regarding her
knowledge of the whereabouts of Mr. Turner’s drugs and money. At the suppression
hearing, the defendant did not present any proof to support her contention that she was in
custody at the time she made the statement in the lobby of the Sheriff’s Office. As such,
the defendant clearly did not meet her burden of proving she was in custody at the time she
made the statement.

      Regardless, in reviewing the record as a whole, it is clear the defendant was not in
custody when she made the statement to Special Agent Davidson. During the trial, Special
Agent Davidson testified that she obtained a Mirandized statement from the defendant at
the Sheriff’s Office on the day of the shooting because investigators believed “[the
defendant] may have [had] useful information about the incident.” Three days later, as
                                            - 11 -
Special Agent Davidson was walking through the lobby of the Sheriff’s Office, she saw
the defendant and approached her. As they spoke in the lobby, the defendant divulged that
she saw money and drugs in Mr. Turner’s dresser. At the suppression hearing, Special
Agent Davidson testified that there were other people in the lobby during her conversation
with the defendant, which lasted less than five minutes. The facts surrounding the
defendant’s conversation with Special Agent Davidson do not lead to the conclusion by a
reasonable person that she would have been “deprived of movement to a degree associated
with formal arrest.” See Anderson, 937 S.W.2d at 855. As such, the record indicates the
defendant was not in custody for purposes of Miranda, and the defendant has provided no
proof to show otherwise. The defendant is not entitled to relief.

II.    Sufficiency

       The defendant generally argues the evidence was insufficient to support her
convictions. She contends that the State relied on “conjecture, speculation, and
assumptions,” as well as the “self-serving statements” of Ms. Burcham and Mr. Mayfield
and that none of the State’s witnesses offered any testimony proving the defendant intended
to murder or rob Mr. Turner or attempt to murder or harm Ms. White. The State submits
the evidence is sufficient to support the defendant’s convictions.

        When the sufficiency of the evidence is challenged, the relevant question of the
reviewing court is “whether, after viewing the evidence in the light most favorable to the
prosecution, any rational trier of fact could have found the essential elements of the crime
beyond a reasonable doubt.” Jackson v. Virginia, 443 U.S. 307, 319 (1979); see also Tenn.
R. App. P. 13(e) (“Findings of guilt in criminal actions whether by the trial court or jury
shall be set aside if the evidence is insufficient to support the findings by the trier of fact
of guilt beyond a reasonable doubt.”); State v. Evans, 838 S.W.2d 185, 190-92 (Tenn.
1992); State v. Anderson, 835 S.W.2d 600, 604 (Tenn. Crim. App. 1992). All questions
involving the credibility of witnesses, the weight and value to be given the evidence, and
all factual issues are resolved by the trier of fact. State v. Pappas, 754 S.W.2d 620, 623
(Tenn. Crim. App. 1987). “A guilty verdict by the jury, approved by the trial judge,
accredits the testimony of the witnesses for the State and resolves all conflicts in favor of
the theory of the State.” State v. Grace, 493 S.W.2d 474, 476 (Tenn. 1973). Our Supreme
Court has stated the following rationale for this rule:

       This well-settled rule rests on a sound foundation. The trial judge and the
       jury see the witnesses face to face, hear their testimony and observe their
       demeanor on the stand. Thus, the trial judge and jury are the primary
       instrumentality of justice to determine the weight and credibility to be given
       to the testimony of witnesses. In the trial forum alone is there human

                                            - 12 -
       atmosphere, and the totality of the evidence cannot be reproduced with a
       written record in this Court.

Bolin v. State, 405 S.W.2d 768, 771 (Tenn. 1966) (citing Carroll v. State, 370 S.W.2d 523
(Tenn. 1963)). “A jury conviction removes the presumption of innocence with which a
defendant is initially cloaked and replaces it with one of guilt, so that on appeal a convicted
defendant has the burden of demonstrating that the evidence is insufficient.” State v.
Tuggle, 639 S.W.2d 913, 914 (Tenn. 1982).

       At trial, the State relied on a theory of criminal responsibility. “A person is
criminally responsible as a party to an offense, if the offense is committed by the person’s
own conduct, by the conduct of another for which the person is criminally responsible, or
both.” Tenn. Code Ann. § 39-11-401(a). Criminal responsibility for the actions of another
arises when the defendant, “[a]cting with intent to promote or assist the commission of the
offense, or to benefit in the proceeds or results of the offense, . . . solicits, directs, aids, or
attempts to aid another person to commit the offense[.]” Id. § 39-11-402(2). Criminal
responsibility is not a separate crime but “is solely a theory by which the State may prove
the defendant’s guilt of the alleged offense . . . based upon the conduct of another person.”
State v. Lemacks, 996 S.W.2d 166, 170 (Tenn. 1999).

       The defendant need not physically participate in the crime in order to be criminally
responsible. Phillips v. State, 76 S.W.3d 1, 9 (Tenn. Crim. App. 2001). “Presence and
companionship with the perpetrator of a felony before and after the commission of the
offense are circumstances from which one’s participation in the crime may be inferred.”
State v. Ball, 973 S.W.2d 288, 293 (Tenn. Crim. App. 1998). “No particular act need be
shown. It is not necessary for one to take physical part in the crime[;] [m]ere
encouragement of the principal is sufficient.” Id. The defendant must “knowingly,
voluntarily and with common intent unite with the principal offenders in the commission
of the crime.” State v. Foster, 755 S.W.2d 846, 848 (Tenn. Crim. App. 1988).

A.     First-degree Premeditated Murder

       The jury convicted the defendant of the first-degree premeditated murder of Mr.
Turner. First-degree murder is “a premeditated and intentional killing of another.” Tenn.
Code Ann. § 39-13-202(a)(1). In this context, premeditation is “an act done after the
exercise of reflection and judgment.” Id. § 39-13-202(d). Tennessee Code Annotated
section 39-13-202(d) further states:

               “Premeditation” means that the intent to kill must have been formed
       prior to the act itself. It is not necessary that the purpose to kill preexist in
       the mind of the accused for any definite period of time. The mental state of
                                              - 13 -
       the accused at the time the accused allegedly decided to kill must be carefully
       considered in order to determine whether the accused was sufficiently free
       from excitement and passion as to be capable of premeditation.

Id. “The element of premeditation is a question for the jury which may be established by
proof of the circumstances surrounding the killing.” State v. Young, 196 S.W.3d 85, 108
(Tenn. 2006) (citing State v. Bland, 958 S.W.2d 651, 660 (Tenn. 1997)). The Tennessee
Supreme Court has identified certain factors which tend to support a finding of
premeditation, including: “the use of a deadly weapon upon an unarmed victim; the
particular cruelty of the killing; declarations by the defendant of an intent to kill; evidence
of procurement of a weapon; preparations before the killing for concealment of the crime,
and calmness immediately after the killing.” Bland, 958 S.W.2d at 660 (citing State v.
Brown, 836 S.W.2d 530, 541-42 (Tenn. 1992); State v. West, 844 S.W.2d 144, 148 (Tenn.
1992)). Bland does not include an exhaustive list of factors for consideration when finding
premeditation. State v. Adams, 405 S.W.3d 641, 663 (Tenn. 2013). A conclusion the
killing was premeditated may also be supported by the nature of the killing or evidence
establishing a motive. Id. Likewise, lack of provocation by the victim, failure to render
aid, and destruction or secretion of evidence may also support an inference of
premeditation. State v. Larkin, 443 S.W.3d 751, 815-16 (Tenn. Crim. App. 2013) (internal
citations omitted).

        Although the defendant argues her conviction was “based solely on conjecture,
speculation, and assumptions,” the record does not support this argument. Rather, the
evidence shows the defendant intended for Mr. Sparks to kill Mr. Turner and aided him in
both the carrying out and concealment of the crime. The defendant became upset when
Mr. Turner did not follow through with the bail money to help get Mr. Sparks out of jail,
and she later told Mr. Sparks that she wanted Mr. Turner taken “care of.” Ms. Burcham
testified that she and Mr. Sparks had not made any plans toward Mr. Turner until the
defendant stated that he needed to be taken “care of.” Additionally, the defendant sent a
text message to someone named Alyssa stating, “I got [Mr. Sparks] out. [Mr. Turner]
didn’t help either. He will be dealt with[.]” Mr. Sparks then assembled a crew, armed
them with weapons, including the defendant’s pistol, and explained that they were going
to rob and murder Mr. Turner. Once inside Mr. Turner’s house, Mr. Sparks walked toward
the bedroom and opened fire, shooting Mr. Turner seven times.

       The defendant picked up Mr. Martindale at a gas station after he got lost in the
woods following the murder. When the defendant arrived at Mr. Sparks’ apartment, she
asked if “it was took care of,” and Mr. Sparks responded that “it should be” because he
“unloaded a whole clip.” The defendant also asked if they had “gotten anything that [they]
were supposed to, like the drugs [or] money.” From the defendant’s questions, Ms.
Burcham and Mr. Mayfield deduced that the defendant knew what Mr. Sparks had planned
                                            - 14 -
to do to Mr. Turner. The defendant also agreed to take Mr. Mayfield home and said that
she would drive by Mr. Turner’s house to “see what [she could] find out.” While the
defendant was taking Mr. Mayfield home, she called Mr. Sparks and asked where her pistol
was, and Mr. Sparks stated that “he had it put up.”

        The following day, the defendant and Mr. Sparks burned some bandanas and a black
toboggan used during the murder. The defendant later helped Mr. Sparks concoct alibis for
himself, Ms. Burcham, Mr. Mayfield, and Mr. Martindale. She sent Mr. Mayfield a series
of Facebook messages corroborating his alibi and also discussed the alibis during her
conversations with Special Agent Davidson. Items used during the murder, including the
defendant’s pistol, were discovered during a search of the defendant’s residence. This is
sufficient evidence upon which a rational jury could find the defendant criminally
responsible for the death of Mr. Turner.

       Although the defendant argues that Ms. Burcham and Mr. Mayfield’s testimonies
consisted of “self-serving statements,” we reiterate that “[q]uestions concerning the
credibility of the witnesses, the weight and value of the evidence, as well as all factual
issues raised by the evidence are resolved by the trier of fact.” Bland, 958 S.W.2d at 659.
The defendant is not entitled to relief on this issue.

B.     Attempted Especially Aggravated Robbery and First-degree Felony Murder

        The jury convicted the defendant of the first-degree felony murder and attempted
especially aggravated robbery of Mr. Turner. As relevant to this appeal, first-degree felony
murder is “[a] killing of another committed in the perpetration of or attempt to perpetrate
any . . . attempted especially aggravated robbery[.]” Tenn. Code Ann. § 39-13-202(a)(2).
“Robbery is the intentional or knowing theft of property from the person of another by
violence or putting the person in fear.” Id. § 39-13-401(a). Especially aggravated robbery
is robbery accomplished with a deadly weapon where the victim suffers serious bodily
injury. Id. § 39-13-403(a). “‘Serious bodily injury’ includes bodily injury that involves:
(A) a substantial risk of death; (B) protracted unconsciousness; (C) extreme physical pain;
(D) protracted or obvious disfigurement; (E) protracted loss or substantial impairment of
function of a bodily member, organ or mental faculty[.]” Id. § 39-11-106(a)(37). “‘Bodily
injury’ includes a cut, abrasion, bruise, burn or disfigurement, and physical pain or
temporary illness or impairment of the function of a bodily member, organ, or mental
faculty[.]” Id. § 39-11-106(a)(3). The subjective nature of pain is a fact to be determined
by the trier of fact. State v. Eric A. Dedmon, No. M2005-00762-CCA-R3-CD, 2006 WL
448653, at *5 (Tenn. Crim. App. Feb. 23, 2006), no perm. app. filed.

      Criminal attempt occurs when a person “acting with the kind of culpability
otherwise required for the offense . . . [a]cts with intent to complete a course of action or
                                           - 15 -
cause a result that would constitute the offense, under the circumstances surrounding the
conduct as the person believes them to be, and the conduct constitutes a substantial step
toward the commission of the offense.” Id. § 39-12-101(a)(3). To qualify as a “substantial
step,” the person’s “entire course of action” must be “corroborative of the intent to commit
the offense.” Id. § 39-12-101(b).

       In the light most favorable to the State, the evidence shows the defendant and Ms.
Burcham went to Mr. Turner’s house several times while Mr. Sparks was in jail, and the
defendant indicated that she knew Mr. Turner kept ecstasy pills and money in the top
drawer of his dresser. Following Mr. Turner’s failure to provide Mr. Sparks’ bail money,
the defendant told Mr. Sparks that Mr. Turner needed to be taken “care of.” Mr. Sparks
and Mr. Mayfield entered Mr. Turner’s house armed with guns and rummaged through a
bag on the kitchen counter containing syringes and looked through kitchen drawers before
moving toward the bedroom, where Mr. Sparks fatally shot Mr. Turner seven times. When
the defendant arrived at Mr. Sparks’ apartment later that morning, she asked if they had
“gotten anything that [they] were supposed to, like the drugs [or] money.” However, Mr.
Sparks responded that they had not returned with anything. The defendant later assisted
Mr. Sparks with destroying bandanas and a toboggan worn during the crime. Additional
items, including the backpack, shotgun shells, gun oil, holster, pullover, and pistol were
found in the defendant’s home during a search. The evidence is sufficient to support the
defendant’s attempted especially aggravated robbery conviction under a theory of criminal
responsibility.

      Thus, we turn to the sufficiency of the evidence to support the conviction for felony
murder in the perpetration of attempted especially aggravated robbery. As we have
previously discussed, there was sufficient evidence from which a rational jury could
reasonably find that the defendant was criminally responsible for the murder of Mr. Turner
during the attempted especially aggravated robbery of his home. Accordingly, we
conclude the evidence was sufficient to sustain the defendant’s conviction for felony
murder, and the defendant is not entitled to relief on this issue.

C.     Attempted First-degree Murder

        The jury convicted the defendant of the attempted first-degree murder of Ms. White.
First-degree murder is “a premeditated and intentional killing of another.” Tenn. Code
Ann. § 39-13-202(a)(1). In this context, premeditation is “an act done after the exercise of
reflection and judgment.” Id. § 39-13-202(d). Tennessee Code Annotated section 39-13-
202(d) further states:

               “Premeditation” means that the intent to kill must have been formed
       prior to the act itself. It is not necessary that the purpose to kill preexist in
                                            - 16 -
       the mind of the accused for any definite period of time. The mental state of
       the accused at the time the accused allegedly decided to kill must be carefully
       considered in order to determine whether the accused was sufficiently free
       from excitement and passion as to be capable of premeditation.

Id. “The element of premeditation is a question for the jury which may be established by
proof of the circumstances surrounding the killing.” State v. Young, 196 S.W.3d 85, 108
(Tenn. 2006) (citing State v. Bland, 958 S.W.2d 651, 660 (Tenn. 1997)). The Tennessee
Supreme Court has identified certain factors which tend to support a finding of
premeditation, including: “the use of a deadly weapon upon an unarmed victim; the
particular cruelty of the killing; declarations by the defendant of an intent to kill; evidence
of procurement of a weapon; preparations before the killing for concealment of the crime,
and calmness immediately after the killing.” Bland, 958 S.W.2d at 660 (citing State v.
Brown, 836 S.W.2d 530, 541-42 (Tenn. 1992); State v. West, 844 S.W.2d 144, 148 (Tenn.
1992)). Bland does not include an exhaustive list of factors for consideration when finding
premeditation. State v. Adams, 405 S.W.3d 641, 663 (Tenn. 2013). A conclusion that the
killing was premeditated may also be supported by the nature of the killing or evidence
establishing a motive. Id. Likewise, lack of provocation by the victim, failure to render
aid, and destruction or secretion of evidence may also support an inference of
premeditation. State v. Larkin, 443 S.W.3d 751, 815-16 (Tenn. Crim. App. 2013) (internal
citations omitted).

        Criminal attempt occurs when a person “acting with the kind of culpability
otherwise required for the offense . . . [a]cts with intent to complete a course of action or
cause a result that would constitute the offense, under the circumstances surrounding the
conduct as the person believes them to be, and the conduct constitutes a substantial step
toward the commission of the offense.” Id. § 39-12-101(a)(3). To qualify as a “substantial
step,” the person’s “entire course of action” must be “corroborative of the intent to commit
the offense.” Id. § 39-12-101(b).

      As outlined supra, the defendant helped plan and cover up the crime. When Mr.
Sparks entered Mr. Turner’s house and indiscriminately fired his gun into Mr. Turner’s
bedroom, he shot Ms. White twice, including in the lung. The evidence is sufficient to
support the defendant’s attempted first-degree murder conviction under a theory of
criminal responsibility. The defendant is not entitled to relief on this issue.

D.     Aggravated Assault with Serious Bodily Injury

       The jury convicted the defendant of the aggravated assault with serious bodily injury
of Ms. White. As charged in this case, aggravated assault occurs when a person
intentionally or knowingly caused serious bodily injury to the victim. Tenn. Code Ann. §§
                                            - 17 -
39-13-101(a)(1), -102(a)(1)(A)(i). “‘Serious bodily injury’ includes bodily injury that
involves: (A) a substantial risk of death; (B) protracted unconsciousness; (C) extreme
physical pain; (D) protracted or obvious disfigurement; (E) protracted loss or substantial
impairment of function of a bodily member, organ or mental faculty[.]” Tenn. Code Ann.
§ 39-11-106(a)(37). “‘Bodily injury’ includes a cut, abrasion, bruise, burn or
disfigurement, and physical pain or temporary illness or impairment of the function of a
bodily member, organ, or mental faculty[.]” Id. § 39-11-106(a)(3). The subjective nature
of pain is a fact to be determined by the trier of fact. State v. Eric A. Dedmon, No. M2005-
00762-CCA-R3-CD, 2006 WL 448653, at *5 (Tenn. Crim. App. Feb. 23, 2006), no perm.
app. filed.

       As discussed supra, the defendant aided Mr. Sparks in carrying out and concealing
the crime, during which Ms. White was shot twice. Ms. White testified that she suffered
two gunshot wounds, one in her back and one in her lung, and that doctors were unable to
remove the bullets from her body. The bullets caused three broken ribs and pierced one of
her lungs. Following the shooting, Ms. White testified that she lost consciousness in the
car on the way to Mr. Sims’ house and did not regain consciousness until after Mr. Turner
was being treated in the house by Mr. Sims. Ms. White was transported by helicopter to a
hospital in Memphis where she spent seven days. This evidence is sufficient to support the
defendant’s aggravated assault with serious bodily injury conviction under a theory of
criminal responsibility, and the defendant is not entitled to relief on this issue.

        Finally, though not raised by either party, we note that the trial court failed to merge
the defendant’s first-degree felony murder conviction into the first-degree premeditated
murder conviction at sentencing. See State v. Cribbs, 967 S.W.2d 773, 788 (Tenn. 1998)
(“Obviously, when only one person has been murdered, a jury verdict of guilt on more than
one count of an indictment charging different means of committing first degree murder will
support only one judgment of conviction . . . .”). Accordingly, we remand the case to the
trial court for entry of corrected judgments reflecting proper merger of the convictions.

                                         Conclusion

     For the aforementioned reasons, the judgments of the trial court are affirmed.
However, we remand this case for entry of corrected judgments as specified in this opinion.



                                                ____________________________________
                                                J. ROSS DYER, JUDGE



                                             - 18 -